Matter of Belkin v Aleksander Z. (2020 NY Slip Op 07376)





Matter of Belkin v Aleksander Z.


2020 NY Slip Op 07376


Decided on December 9, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JEFFREY A. COHEN
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2019-04281
 (Index No. 300231/19)

[*1]In the Matter of Gary Belkin, etc., respondent,
vAleksander Z. (Anonymous), appellant.


Mental Hygiene Legal Service, Garden City, NY (Michael Neville, Lisa Volpe, and Dennis B. Feld of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York, NY (Ingrid R. Gustafson and Antonella Karlin of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Mental Hygiene Law §§ 9.35 and 9.60(m) for the involuntary assisted outpatient treatment of Aleksandr Z., Aleksandr Z. appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Richard J. Montelione, J.), dated February 27, 2019. The order and judgment, after a hearing, granted the petition and directed Aleksandr Z. to comply with an assisted outpatient treatment plan for a period of one year.
ORDERED that the appeal is dismissed, without costs or disbursements.
The order and judgment at issue on the instant appeal has expired by its own terms. The appeal has been rendered academic and, contrary to the appellant's contention, does not warrant the invocation of an exception to the mootness doctrine (see Matter of Michael P. [Perlman], 131 AD3d 1062; Matter of Anonymous [South Beach Psychiatric Ctr.], 114 AD3d 675; Matter of Yuri M. [Karpati], 107 AD3d 999). Accordingly, the appeal should be dismissed as academic.
CHAMBERS, J.P., COHEN, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court